DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4 and 8
In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination controlling driving of a motor, the shift range control device comprising: an angle computing section configured to compute an actual angle of the motor based on a signal of a rotation angle sensor that detects a rotation angle of the motor; a speed computing section configured to compute a motor speed, which is a rotation speed of the motor, based on the actual angle; a feedback control section configured to perform a feedback control based on the actual angle and the motor speed; a stationary phase energization control section configured to perform a stationary phase energization control which energizes a stationary phase selected according to the actual angle; and a switching control section configured to switch a control state of the motor, wherein: the feedback control section includes a target speed setting section that sets a target speed of the motor based on an angular deviation which is a deviation between a target angle determined according to a request shift range and the actual angle, and a controller that computes a feedback duty command value to cause the target speed and the motor speed to coincide with each other; the switching control section selects the feedback control for the 
The prior art made of record in form 892 and 1449 disclose the presence/absence of a failure in a feedback control system of a motor is monitored. When a failure is detected in the feedback control system, the motor is driven by switching to an open-loop control.  During the open-loop control, the motor is rotated by sequentially switching the motor current supply phase without feeding back encoder count information.  The position count is incremented or decremented every time the current supply phase is switched.  When the position count has reached a target count, it is determined that the rotor has reached a target position, whereupon the open-loop control is finished.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846